DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 01/14/2021 in response to the Non-Final Office Action dated 10/21/2020.
Claims 1-7, 9, 22, 27-30 and 32-35 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites “the control unit”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 22, 27-30, and 32-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM  (US 2017/0230956).
Regarding Claim 1, KIM discloses a communication device (FIG. 62) comprising: 
circuitry configured to allocate a resource block comprising a predetermined resources gap at each end of the resource block of a channel to be used in inter-device communication in a communication system in which signals from different transmission sources are mixed and placed (FIGS. 58 and 60-61, [0017], [1261]-[1270] ). 

Regarding Claim 2,  KIM discloses the communication device according to claim 1, wherein the circuitry sets the channel to be used in the inter-device communication using at least part of an uplink radio resource, a downlink radio resource, and a radio resource of an unlicensed band in the communication system ( [0971], D2D SA, PSCCH and/or PSSCH, see also FIG. 58 and associated paragraphs, see also FIG. 37). 

Regarding Claim 3, KIM discloses the communication device according to claim 2, wherein the circuitry allocates the resource block to the channel to be used in the inter-device communication only when the downlink radio resource is used to set the channel to b e used in the inter-device communication  ([1079], “downlink resource allocation type 2”; see [1115], FIG. 37). 

Regarding Claim 4, KIM discloses the communication device according to claim 1, wherein the circuitry sets the gap at an end of a plurality of unit frequency resources that are continuous in a frequency direction in a case in which the plurality of unit frequency resources that are continuous are associated with a same device (see FIG. 61, [1276]). 

Regarding Claim 5, KIM discloses the communication device according to claim 1, wherein the circuitry sets a bandwidth of the resource gap to an integer multiple of subcarrier spacing to be used in a corresponding unit frequency resource (see [1264]-[1265]). 

Regarding Claim 6, KIM discloses the communication device according to claim 1, wherein the circuitry sets the resource gap at an end of a plurality of unit time resources that are continuous in a time direction in a case in which the plurality of unit time resources that are continuous are associated with a same device (see FIG. 57, [1210]). 

Regarding Claim 7, KIM discloses the communication device according to claim 1, wherein the circuitry performs control of giving notification of a setting of the gap through system information or downlink control information (FIGS. 58 and 60-61, [1279]). 

Regarding Claim 9, KIM discloses the communication device of Claim 9 based on the same rationales set forth for rejection of Claim 1. 

Regarding Claim 22, KIM discloses the communication method of Claim 22  based on the same rationales set forth for rejection of Claim 1.

Regarding Claim 27, KIM discloses the communication device of Claim 27 based on the same rationales set forth for rejection of Claim 1.
 
Regarding Claim 28, KIM discloses the communication device according to claim 27, wherein, in a case in which signals corresponding to the resources block and to a adjacent resource block in the frequency direction are signals in a same direction, the control unit does not allocate the resource block comprising a predetermined resource gap at each end of the resource block (see FIG. 59 and associated paragraphs). 

Regarding Claim 29, KIM discloses the communication device according to claim 27, wherein the circuitry causes an uplink radio resource and a downlink radio resource to be multiplexed within the one frequency channel (see FIG. 34, [0309] and [1300]). 

Regarding Claim 30, KIM discloses the communication device according to claim 29, wherein the circuitry notifies a terminal device of a setting pattern of a link within the one frequency channel (see FIGS 24 and 29-30 and associated paragraphs). 

Regarding Claim 32, KIM discloses the communication device according to claim 30, wherein the circuitry gives notification of the setting pattern for every predetermined number of subframes ( see FIGS 24 and 29-30 and associated paragraphs). 

Regarding Claim 33, KIM discloses the communication device according to claim 29, wherein the circuitry further causes resources of a channel to be used in inter-device communication to be multiplexed within the one frequency channel (see FIG. 37). 

Regarding Claim 34, KIM discloses the communication device according to claim 27, wherein the control unit sets transmission power in consideration of the predetermined gap (see [1257]-[1262]).

Regarding Claim 35, KIM discloses the communication control method of Claim 35 based on the same rationales set forth for rejection of Claim 1.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416